Citation Nr: 1328721	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011 the Board remanded the appeal to obtain a VA examination and opinion addressing the nature and etiology of any bilateral hearing loss and tinnitus.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence does not show that the Veteran currently has a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in-service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in August 2012. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was offered the opportunity to attend a personal hearing, although he declined to do so.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Although the examinations were unable to obtain puretone thresholds or to report speech recognition findings using the Maryland CNC word list, the February 2012 VA examination report contains an informed discussion of the pertinent history and clinical features of the reported hearing loss, and it is adequate for purposes of this appeal.  The Board also observes that the examiner indicated that the testing was explained to the Veteran; however, the results were unreliable.  Reinstruction in testing was provided, with no change in performance, and record review did not reveal a history of cognitive disorder that might interfere with the results.  Hence, the only conclusion that may be reached is that the appellant refused to cooperate with the examination process.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Therefore, no additional examinations are in order.  Id.

The Board is further satisfied that the RO has substantially complied with the October 2011 remand directives as the AMC/RO obtained a VA medical opinion in February 2012.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be awarded for certain disabilities, such as a sensorineural hearing loss, if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran experienced in-service noise exposure as a cannoneer.  

Following a March 2011 Board remand, the Veteran was afforded an April 2011 VA audiological examination.  The examiner found a poor agreement between speech reception and pure tone averages bilaterally, and noted that no statement regarding the Veteran's hearing sensitivity could be made without reliable and valid test results.  No findings, reported history, or symptoms were reported.

In October 2011 the Board found that the examination report did not conform to the requirements of the remand, and requested another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the Veteran was afforded another VA audiological examination in February 2012.  At this examination, no audiogram results were reported, and the examiner indicated that the puretone threshold could not be tested.  The examiner indicated that the April 2011 examination and current examination were performed in accordance with protocol.  Significantly, the examiner found the results unsuitable for disability rating due to poor reliability of volitional responses, including word recognition.  Accordingly, measurements were not included in the report.  The examiner noted that the April 2011 examination had been terminated for poor reliability.  The Veteran was reportedly reinstructed multiple times without improvement of results.  There was continued poor speech recognition threshold and pure-tone average inter-test agreement, poor test-retest reliability at 1000 Hertz, air-bone gaps inconsistent with present ipsi acoustic reflex thresholds in both ears, and normal tympanometry and acoustic reflexes.  The examiner found that test results were not valid for rating purposes, and not indicative of organic hearing loss.  He reasoned that the Veteran was able to converse at normal conversation levels without visual cues.  Such objective facts are inconsistent with subjective volitional responses during examination protocol.  The examiner observed that the Veteran's word recognition scores obtained at 100 decibels bilaterally were 100 percent on either side; however, when tested the Veteran did not respond to stimulus in either ear.  Significantly, a positive puretone Stenger test was obtained.  [A Stenger test is a functional test for used to differentiate feigned from true unilateral hearing loss.  http://medical-dictionary.thefreedictionary.com/Stenger+test]

The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner reasoned that the Veteran's induction and separation examinations revealed puretone thresholds within normal limits bilaterally, and there were no significant shifts in hearing between the two examinations, such that even without reliable thresholds obtained on examination it could be concluded that a current hearing loss, if any could be reliably obtained, was not due to service.  The examiner found that the Veteran was able to communicate without cues at normal conversation levels, which was not consistent with volitional puretone thresholds.  The examiner observed that the present results were significantly worse than at an April 2011 examination, which results were available electronically, and which were also unreliable and inconsistent.  

Puretone results were unreliable and could not be replicated.  Spondee responses were not in agreement with pure tone averages.  Speech recognition testing could not be initiated without reliable speech recognition threshold baseline.  Reinstruction was provided with no change in performance.  The examiner indicated that a record review did not show any history of cognitive disorders that might interfere with results.  Given the above, the examiner indicated that the exam was not adequate for rating purposes.  

In addition, the examiner reasoned that in this case there was no scientific basis for a delayed onset or late onset noise-induced hearing loss, and reasoned that presbycusis could also contribute to any present hearing loss.  

The Veteran reported that a hearing loss impacted his daily life.  The examiner indicated that the Veteran was able to converse at normal conversation levels without visual cues.  His word recognition score at 100 decibels bilaterally was 100 percent, but on individual ear testing, the Veteran did not respond to any stimulus in either ear.  As noted, the positive Stenger finding is evidence that the appellant was feigning any hearing loss.  There was normal tympanometry and acoustic reflexes did not correspond to volitional responses.  Speech recognition thresholds were not in good agreement with volitional responses to puretone.  

The record does not otherwise address the etiology of the Veteran's bilateral hearing loss.  There is no competent evidence linking any currently diagnosed hearing loss to service.  As such, the preponderance of the most probative evidence is against the claim, and it must be denied. 
 
In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that his bilateral hearing loss is related to service, he is not shown to possess any specialized training in any medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and diagnostic test results, were considered by VA physicians so that a medical opinion could be obtained.  The February 2012 medical opinion following examinations is, however, of greater probative value than the Veteran's lay contentions, as determining the etiology of hearing loss requires medical expertise.  Finally, as noted there is no competent medical evidence to the contrary.  
 
To the extent the Veteran contends a continuity of symptomatology since service, the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  Nevertheless, there is no medical evidence to show that he has a current hearing loss disability as defined by 38 C.F.R. § 3.385.
 
In short, the Board has reviewed all service treatment records, VA medical and private treatment records, and VA examination reports.  While there arguably is evidence of a bilateral hearing loss, without competent evidence diagnosing a bilateral hearing loss disability under 38 C.F.R. § 3.385, and without competent evidence linking it to service the benefit sought on appeal cannot be granted.  As a preponderance of the evidence is against finding that the Veteran's bilateral hearing loss rises to the level of disability for VA purposes, or is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

Following the April 2011 audiological examination, the examiner did not provide findings or an opinion regarding tinnitus.  A diagnosis of tinnitus is not, however, dependent on puretone findings.  

The Veteran was afforded a February 2012 audiological examination, pursuant to an October 2011 remand.  At the examination, the Veteran reported that he experienced a humming sound for many years.  The examiner indicated that it was less likely than not that the Veteran's tinnitus was a symptom associated with hearing loss.  The examiner reasoned that the Veteran's hearing was normal at induction and separation, hearing loss was not related to service, and there were no records of tinnitus in service treatment records, such that tinnitus was not related to the Veteran's time in service.  The Veteran's tinnitus reportedly did not impact conditions of his daily life, including the ability to work. 

The Board finds that the examiner's reasoning is inadequate given its reliance on the absence of treatment for tinnitus in service, and the lack of hearing loss in service.  Nevertheless, the Veteran's military occupational specialty was such that there was a high probability of noise exposure in service, and the Veteran has reported experiencing tinnitus for a long time.  As the representative emphasized, the examiner did not further discuss the specific onset of the Veteran's tinnitus, which he is competent to report.  Hence, the Board finds that an addendum to the February 2012 VA examiner's opinion regarding the etiology of the Veteran's reported tinnitus is necessary.  The examiner should note, however, that she is free to address the credibility of the appellant's asserted medical history.

In addition, while on remand, VA treatment records from 2007 to 2010, and since 2011 should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding VA treatment records from 2007 to 2010, and since 2011 with the record.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  Thereafter provide the February 2012 examiner access to the Veteran's claims folder and Virtual VA file for review.  If the February 2012 examiner is not available the claims file must be referred to a similarly qualified and credentialed audiologist.  

The examiner should note that the Board concedes that the appellant was exposed to acoustic trauma in-service.  Further, the examiner should note that the Veteran is competent to report experiencing symptoms such as ringing of the ears, or tinnitus.  The examiner should also note, however, that she is free to address the credibility of this claimant's self reported history.  This specifically includes addressing the credibility of the any history presented by the appellant concerning when tinnitus began.  The examiner should then opine whether it is at least as likely as not that the Veteran's tinnitus is related to service, to include due to noise exposure as a cannoneer.  A rationale for any opinion expressed should be provided.  An examination is not required unless the audiologist finds one to be necessary.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for an ordered VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

5.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


